Title: To George Washington from Gouverneur Morris, 3 March 1789
From: Morris, Gouverneur
To: Washington, George



Dear Sir
Paris 3d March 1789

The above is Copy of what I had the Honor to write the twenty third of last Month. Since that Period there are Advices here which announce the ReEstablishment of the King of Great Britain’s health, but from a Letter I have just now received from the Marquis de la luzerne, I am disposed to Doubt of the fact.
The other Day I saw the Duc de Castries who served in America under the Title of the Comte de Charlu he desired to be remembered to you and so did General DuPlessis who has been promoted lately and who desires that you and every Body else should be informed of it. Our friend the Marquis de la fayette is now in Auvergne attending his Election. This Country presents an astonishing Spectacle to one who has collected his Ideas from Books and Information half a dozen Years old. Every Thing is a l’Anglois and a Desire to imitate the English prevails alike in the Cut of a Coat and the form of a Constitution. Like the English too all are engaged in Parliamenteering

and when we consider how novel this last Business must be I assure you their Progress is far from contemptible.
Poor Genl de Chattellux is no more. I have seen his Widow an amiable Woman who is not the less lovely for the Tears she sheds to his Memory. A fine Boy remains as the Pledge of connubial Tenderness. I think it would give her great Pleasure if you took the Trouble to mingle in a short Letter Condolence for one Event, and Congratulations for the other. You would in that Case oblige me by confiding the Letter to my Care. Excuse me I pray for dropping this Hint and do me the Justice always to beleive that with sincere Esteem & Respect I am yours

Gouvr. Morris


P.S. My most respectful Compliments await Mrs Washington.

